United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 August 15, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30354
                           Summary Calendar


UNITED STATES OF AMERICA

                       Plaintiff - Appellee

     v.

WILBERT WILSON

                       Defendant - Appellant

                          --------------------
             Appeal from the United States District Court
                 for the Western District of Louisiana
                        USDC No. 99-CR-50082-2
                          --------------------

Before KING, Chief Judge, and EMILIO M. GARZA and BENAVIDES,
Circuit Judges.

PER CURIAM:*

     Wilbert Wilson appeals the district court’s order denying

his motion to compel the Government to perform on an alleged

agreement.     Wilson argues that the district court has authority

to review the Government’s refusal to move for a downward

departure and that the district court should have conducted a

hearing prior to denying him relief.     He argues that the

Government has acted in bad faith and has breached a cooperation

agreement.     He asserts that the jurisdictional basis for his

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 03-30354
                                      -2-

motion is FED. R. CRIM. P. 35(b).      Wilson’s motion cannot arise

under   FED. R. CRIM. P.   35(b) because the motion was not filed by

the Government.

     Wilson has appealed from the denial of a meaningless,

unauthorized motion.        Accordingly, the district court’s denial of

Wilson’s motion is AFFIRMED because the district court lacked

jurisdiction to entertain the motion.

     AFFIRMED.